                                            Case 3:20-cv-03005-RS Document 146 Filed 06/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           STATE OF CALIFORNIA, et al.,
                                  10                                                         Case No. 20-cv-03005-RS
                                                         Plaintiffs,
                                  11
                                                  v.                                         ORDER RE BRIEFING ON
                                  12                                                         INTERVENTION MOTION
Northern District of California
 United States District Court




                                           ANDREW WHEELER, et al.,
                                  13
                                                         Defendants.
                                  14

                                  15

                                  16           By prior order, two motions to intervene, Dkt. Nos. 43 and 45, have been submitted

                                  17   without oral argument. Those intervenors (“Private Intervenors”), as well as persons granted leave

                                  18   to submit amicus briefs, have been advised that no oral argument will be entertained from them at

                                  19   the upcoming hearing on plaintiffs’ motion for a preliminary injunction, which is being held by

                                  20   video conference. The attorney generals of certain states other than those appearing herein as

                                  21   plaintiffs have now moved to intervene (“State Intervenors”). They seek an expedited briefing

                                  22   schedule on that motion so that it can be decided in advance of the preliminary injunction hearing,

                                  23   such that they will be able to participate in that hearing if the motion is granted.1

                                  24           The State Intervenors arguably may be in a different position than the Private Intervenors.

                                  25

                                  26   1
                                         Given the timing constraints, the court exercises its discretion to act on the request to expedite
                                       briefing without waiting for a response from plaintiffs. This approach does not unduly prejudice
                                  27   plaintiffs as it relieves them from needing to respond to the scheduling motion, and only shortens
                                  28   their time to respond to the motion to intervene by a few days.
                                          Case 3:20-cv-03005-RS Document 146 Filed 06/05/20 Page 2 of 2




                                   1   Accordingly, good cause appearing, any opposition to the State Intervenors’ motion for leave to

                                   2   intervene shall be filed no later than June 11, 2020. The State Intervenors have waived reply, and

                                   3   the motion will then be submitted without oral argument. If no order issues granting intervention

                                   4   and permitting argument at the preliminary injunction hearing, the State Intervenors’ briefing on

                                   5   the merits of injunctive relief will be taken into consideration as an amicus brief.

                                   6          Any further motions to intervene that may be filed will be considered in due course, but

                                   7   such proposed intervenors will in no event be permitted to argue at the preliminary injunction

                                   8   hearing. Similarly, any further motions for leave to submit amicus briefs may be granted unless

                                   9   the parties object on timeliness or other grounds, but no oral argument from amici curiae will be

                                  10   entertained.

                                  11

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: June 5, 2020

                                  15                                                    ______________________________________
                                                                                        _ ____________
                                                                                        __      _       ___
                                                                                                         _ ____________________
                                                                                                                             ____
                                                                                                                                _ __
                                                                                        RICHARD SEEBORG
                                  16                                                    United States District Judge
                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                                   CASE NO.   20-cv-03005-RS
                                                                                         2
